Citation Nr: 0720373	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from November 2001 to 
August 2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the VA 
Regional Office (RO). In that decision, the RO denied an 
evaluation in excess of 10 percent for bipolar disorder.

In a March 2005 rating decision, the RO denied service 
connection for a low back disorder.  A Notice of Disagreement 
with that determination was filed in April 2005 and a 
Statement of the Case was issued in January 2006.  Later in 
January 2006 and prior to filing a substantive appeal, the 
veteran submitted a statement requesting withdraw of the 
pending appeal involving the service connection claim for a 
low back disorder.  Accordingly, that claim is considered 
withdrawn.

VA was notified in December 2006/January 2007 that the 
veteran has moved to Illinois.  This matter will be further 
discussed herein, but the currently assigned AOJ is advised 
that in light of the veteran's move to another state, there 
may be a jurisdictional issue here which requires a transfer 
of this case to another Regional Office (possibly, Chicago, 
Illinois).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In the substantive appeal received in August 2005, the 
veteran requested a videoconference hearing to be held at the 
local VA RO before a Veterans Law Judge at the Board.  See 38 
C.F.R. § 20.700(e) (2006).

Subsequently, the Board issued a remand in October 2006 
requesting that the RO in Wichita, Kansas, schedule the 
veteran for a videoconference hearing.  In a letter issued to 
the veteran on December 4, 2006, from the RO in Wichita, 
Kansas, the veteran was advised that her requested 
videoconference hearing was to be held on January 9, 2007, 
and she was advised to report to the RO.  The veteran failed 
to appear for that hearing.  

However, a review of the evidence of record and a search on 
VA's internal database reflects that the veteran moved and 
that notice of a new address was issued to VA in December 
2006, and that this notice appears to have been received by 
VA in January 2007.  It appears that from approximately 
December 2006 forward, the veteran has been living in 
Rockford, Illinois.  The Board believes that this provides 
some justification for the veteran's failure to report for 
the hearing, inasmuch as it is certainly possibly that she 
did not ever receive notice of the scheduled hearing, and 
even if received, she would likely have been unable to attend 
the hearing scheduled in Kansas in light of her move to 
Illinois.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the appellant an opportunity for the requested 
videoconference hearing.  Therefore, the Board believes that 
a remand is warranted for the scheduling of a videoconference 
hearing for the veteran at her local RO in Illinois.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), (e) 
(2006).

Accordingly, this case is REMANDED for the following action:

The veteran should be contacted at her 
new address of record (in Rockford, 
Illinois), and she should be asked 
whether she still wishes to be scheduled 
for a hearing at her local RO via 
videoconference.  If so, the veteran 
should be scheduled for a hearing at the 
RO via videoconference, in accordance 
with the procedures set forth at 38 
C.F.R. §§ 20.700 (a), (e), 20.704(a) 
(2006), for a hearing before a Veterans 
Law Judge, as per the veteran's request, 
and as the docket permits.  The veteran 
should be notified in writing, at her 
address in Rockford, Illinois, of the 
date, time and location of the hearing.  

After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

* As required either prior or subsequent 
to the actions requested in this remand, 
the RO should take all action necessary 
to change jurisdiction of the case to the 
veteran's local RO (most likely in 
Chicago, Illinois) if necessary and 
consistent with VA administrative 
procedures.   

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



